     Case 2:21-cv-00069-DBB Document 2-1 Filed 02/02/21 PageID.37 Page 1 of 5




CODY Z. WINCHESTER (7197)
JARED L. CHERRY (11534)
PHILLIPS WINCHESTER, LLC
4001 South 700 East, Suite 500
Salt Lake City, Utah 84107
Tel: (801) 935-4932
Fax: (801) 935-4936
Attorneys for Plaintiff


                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH
                                     CENTRAL DIVISION

EVERMORE PARK, LLC, a Delaware
Limited Liability Company,

              Plaintiff,
                                                   Civil Action No.: 2:21-cv-00069
v.
                                                   Honorable: Magistrate Judge Daphne A. Oberg

TAYLOR SWIFT, an individual, TAS
RIGHTS MANAGEMENT, LLC, a
Tennessee Limited Liability Company, and
TAYLOR NATION, LLC, a Tennessee
Limited Liability Company,

              Defendants.


                           DECLARATION OF KEN BRETSCHNEIDER

         I, Ken Bretschneider, declare under penalty of perjury of the laws of the United States

that the following is true and correct and that I have personal knowledge of the following facts:

         1.     I am the chief executive officer of Evermore Park, LLC (“Evermore”).

         2.     Evermore has invested approximately $37,000,000 into the creation and

promotion of Evermore Park and the EVERMORE trademarks.

         3.     Evermore’s investment in developing and promoting the EVERMORE trademark

includes:
  Case 2:21-cv-00069-DBB Document 2-1 Filed 02/02/21 PageID.38 Page 2 of 5




               (a) Expending $406,835.00 in advertising and promoting the EVERMORE

                   Trademark;

               (b) Purchasing the domain name EVERMORE.COM at a cost of $300,000.00;

                   and

               (c) Expending $228,587 in direct labor costs for advertising and promoting the

                   EVERMORE Trademark.

       4.      To date, Evermore Park has provided its entertainment services to 142,784 guests

since it opened its doors in 2018.

       5.      Evermore offers clothing items bearing the EVERMORE trademark. Some

examples of clothing items bearing the EVERMORE trademark are shown below.

             EVERMORE Hoodie                                 EVERMORE T-Shirt
    Case 2:21-cv-00069-DBB Document 2-1 Filed 02/02/21 PageID.39 Page 3 of 5




                                      EVERMORE Hat




        6.    Evermore also uses the EVERMORE trademark in connection with goods and

services in addition to those specifically enumerated in Evermore’s Trademark Registrations.

        7.    For example, Evermore commissioned the creation of two original music scores

that Evermore sells under the EVERMORE trademark through a variety of outlets, such as Apple

Music.1 The album artwork for the scores features the EVERMORE trademark, as shown below.




1
 See Evermore Park, Vol. 1: The Soundtrack of Magical Lore (Original Score), available at
https://music.apple.com/us/album/evermore-park-vol-1-soundtrack-magical-lore-
original/1442138785?uo=4&app=music; Evermore Park, Vol. 2: The Soundtrack of Cursed Lore
(Original Score), available at https://music.apple.com/us/album/evermore-park-vol-2-
soundtrack-cursed-lore-original/1438239366.
  Case 2:21-cv-00069-DBB Document 2-1 Filed 02/02/21 PageID.40 Page 4 of 5




       8.     Evermore also uses the EVERMORE trademark in connection with keychains,

commemorative coins, postcards, and pins, as shown below.
  Case 2:21-cv-00069-DBB Document 2-1 Filed 02/02/21 PageID.41 Page 5 of 5




       9.     Prior to December 11, 2020, the first page of a search of Google.com for

“Evermore” produced a majority of results with content relating to Evermore, including

Evermore’s social media accounts, news articles about Evermore, and reviews of Evermore Park.

       Dated: February 2, 2021



                                               Ken Bretschneider
